Case 1:19-cv-05205-AJN Document 36 Filed 10/18/19 Page 1 of 4

BARTON

Scott G. Grubin, Esq.
Direct dial: 212-885-8844
sgrubin@bartonesq.com

711 Third Avenue
14th Floor

October 18, 2019 New York, NY 10017

VIA ECF (212) 687.6262 Office
(212) 687.3667 Fax

Hon. Alison J. Nathan

United States District Court bartonesg.com

Southern District of New York

40 Foley Square, Room 2102

New York, New York 10007

Re: — Andres Ruilova, et al. v. 443 Lexington Ave, Inc. d/b/a Davio’s, et al.,
Case No. 19-cv-5205 (AJN)

 

Dear Judge Nathan:

We represent all Defendants! in the above-referenced matter and write pursuant to Your
Honor’s direction at the Rule 16(b) Initial Conference held on October 11, 2019, to request that
Davio’s be permitted to take limited discovery from the Plaintiffs in this matter before briefing
on conditional certification begins. Due to the diverse array of allegations made in the
Complaint, including allegations covering restaurants in which no Plaintiffs ever actually
worked, as well as the prejudice that would inure to Defendants without the opportunity to
examine Plaintiffs’ claims, such a request is appropriate here. Indeed, Plaintiffs will be able to
point to no prejudice from a short discovery schedule in which Defendants take limited
depositions from a select number of Plaintiffs rather than relying on self-serving affidavits and
secondhand testimony. To the contrary, to permit notice to go out to hundreds of employees of
restaurants across the Northeast without preliminary discovery would be both premature and
prejudicial to Defendants.

I. Second Circuit Precedent Permits Discovery Before Briefing Conditional
Certification

The Second Circuit takes a two-step approach to the certification of a “collective action”
under the Fair Labor Standards Act (“FLSA”). See, e.g., Myers v. Hertz Corp., 624 F.3d 537,
554-555 (2d Cir. 2010). First, a Court decides whether to authorize notice to potential plaintiffs
who the Court deems to be “similarly situated” to the plaintiffs bringing the action. /d. at 555. A
plaintiff's burden at this stage includes making a factual showing that the named plaintiff(s) and
potential plaintiffs together were victims of a common and unlawful policy or plan. See, e.g.,

 

' This letter will refer collectively to the named defendants for the sake of simplicity; however, no reference herein
to “Defendants” shall indicate that the Corporate Defendants or Individual Defendant (as defined in the Answer,
Dkt. No. 27) concede that they operate together in any way.
Case 1:19-cv-05205-AJN Document 36 Filed 10/18/19 Page 2 of 4

Hon. Alison J. Nathan
October 18, 2019
Page 2 of 4

Sanchez v. JMP Ventures, L.L.C., No. 13-cv-7264-KBF, 2014 WL 465542, at *1 (S.D.N.Y. Jan.
27, 2014). After the completion of merits discovery, a defendant is permitted to move to
“decertify” a conditionally certified collective upon a showing that further discovery has
ultimately shown that the opt-in plaintiffs were not similarly situated to the named plaintiffs.
Myers, 624 F.3d at 555.

Despite this modest burden, courts in this district are clear that plaintiff's burden of proof
at the first stage of conditional certification “is not non-existent.” See, e.g., Jinquan Yin v.
Pomodoro Italian Express Inc., No. 17-cv-10244-AJN, 2019 WL 1369469, at *2 (S.D.N.Y. Mar.
11, 2019; Romero v. H.B. Auto. Grp., Inc., No. 11-cv-386-CM, 2012 WL 1514810, at *10
(S.D.N.Y. May 1, 2012); Sanchez, 2014 WL 465542, at *1. It is plain that plaintiff's burden
“cannot be satisfied simply by unsupported assertions,” Myers, 624 F.3d at 555 (internal
quotation marks omitted); see also Leonardo y. ASC, Inc., No. 18-cv-3657-VEC, 2018 WL
5981996, at *2 (S.D.N.Y. Nov. 14, 2018). Further, “conclusory allegations” will not satisfy
plaintiff's burden for conditional certification. Leonardo, 2018 WL 5981996, at *3 (denying
conditional certification for all non-kitchen staff where plaintiff supplied only conclusory
allegations regarding other job descriptions).

The Second Circuit’s two-step process is completely compatible with Defendants’
request here to conduct limited discovery before briefing on conditional certification begins.
Certainly, as part of the Court’s discretion regarding whether to issue notice in the first place, a
Court has the discretion to permit discovery on the topic. See, e.g., Lynch v. United Servs. Auto.
Ass'n, 491 F. Supp. 2d 357, 362 (S.D.N.Y. 2007) (describing procedural history including
defendant’s successful motion for an extended time to respond to plaintiff's motion for
conditional certification to conduct discovery); Zivali v. AT & T Mobility LLC, 646 F. Supp. 2d
658, 662 (S.D.N.Y. 2009) (plaintiffs were deposed to allow defendant to evaluate the assertions
made in their declarations); Eng-Hatcher v. Sprint Nextel Corp., No. 7-cv-7350, 2009 WL
7311383, at *3 (S.D.N.Y. Nov. 13, 2009) (denying conditional certification after parties took
four months of discovery, including depositions); Winfield v. Citibank, N.A., 843 F. Supp. 2d
397, 405 (S.D.N.Y. 2012) (depositions taken before conditional certification briefed); Guan
Ming Lin v. Benihana Nat. Corp., 275 F.R.D. 165, 175 (S.D.N.Y. 2011) (named plaintiff's
deposition taken before briefing on conditional certification); Guillen v. Marshalls of MA, Inc.,
750 F. Supp. 2d 469, 477 (S.D.N.Y. 2010) (same; certification of nationwide collective narrowed
due to, inter alia, deposition testimony). By the same token, Defendants are unaware of a single
case in this Circuit holding that a defendant is prohibited from taking plaintiffs deposition
before conditional certification is briefed.

As will be explained further below, testimony from select Plaintiffs in this action will
allow Defendants to appropriately scrutinize the sundry allegations in the complaint in advance
of any briefing on conditional certification.
Case 1:19-cv-05205-AJN Document 36 Filed 10/18/19 Page 3 of 4

Hon. Alison J. Nathan
October 18, 2019
Page 3 of 4

II. Discovery Will Enable Defendants to Defend Plaintiffs’ Scattershot Allegations

Taking testimony of certain of the Plaintiffs in this matter will be crucial to Defendants’
ability to appropriately contest conditional certification in this relatively unique case. This case
does not involve a few plaintiffs working for one or two employers — instead, Plaintiffs attempt
to unify the claims of twelve (12), mostly former, employees to cover eight (8) different
corporate entities and three (3) states. Despite having a dozen Plaintiffs, two Corporate
Defendants have zero Plaintiffs associated with them, and a third Corporate Defendant is not
even an employer and has no employees at all. Plaintiffs have cobbled together four different
claims, only one of which is made by all Plaintiffs, and the Plaintiffs here work at least eight
different job positions. Taken together, there is no plausible factual nexus uniting the Plaintiffs
to one another for the purposes of certifying a collective. Plaintiffs should not be able to
“bulletproof” their route to conditional certification by merely identifying twelve (12) Plaintiffs
at five (5) different restaurants supported with conclusory assertions of “observation,
experiences, [and] conversations” as the basis to extrapolate their claims to a much larger group.

I. Plaintiff Will Suffer No Prejudice from Pre-Conditional Certification Discovery but
Undue or Overbroad Notice Will Severely Prejudice Defendants

As stated above and at the Initial Conference before Your Honor, Defendant seeks to
depose a select number of the twelve (12) Plaintiffs in this matter. There is no appreciable
prejudice to Plaintiff from a limited discovery period to take these depositions and, as shown
above, such discovery is certainly not unusual in this district.’

On the other hand, the consequences for the Defendants in granting conditional
certification are immense and cannot be undone even by a successful motion for decertification.
Conditional certification causes notice to employees and notwithstanding the best efforts to
ensure an accurate, understandable, and appropriate notice — conditional certification (rightly or
wrongly) provides an air of legitimacy to Plaintiffs’ claims. That “air” has real consequences to
the Defendants as word spreads of the litigation across the high-end restaurant community and
their valued workforce. The proverbial “toothpaste cannot be put back in the tube.” In addition,
Defendants will experience unnecessary business disruption, administrative burdens, and
substantial and unnecessary litigation costs. As the Supreme Court recognized in Hoffman-La
Roche Inc. v. Sperling, 493 U.S. 165 (1989), because conditional certification by its very nature
imposes a major burden on a defendant as well as the Court, it should only be granted where
appropriate. Jd, at 169. In a case like the instant matter, where Plaintiffs seek to conditionally
certify an excessively large and factually unsupportable collective, it is all the more important
that Defendants be permitted to fully flesh out Plaintiffs claims before briefing begins.

* * * * * * *

 

2 On October 15, 2019, without any prior conversation with Defendants’ counsel, Plaintiffs served Defendants with
deposition notices of all Defendants, unilaterally noticing the commencement of depositions beginning November 4,
2019. While neither corporate representatives nor the individual defendant Mr. DiFillippo can be made available as
soon as twenty-one (21) days from the noticed date, the Plaintiffs’ deposition notices represent their implicit
acknowledgement of the propriety of Defendants’ request for discovery before conditional certification has been
briefed.
Case 1:19-cv-05205-AJN Document 36 Filed 10/18/19 Page 4 of 4

Hon. Alison J. Nathan
October 18, 2019
Page 4 of 4

For these reasons, Defendants respectfully request that the Court allow ninety (90) days
for Defendants to take the depositions of: Hugo Texis (former employee; Expeditor; 443
Lexington Avenue (NY)), Ismael Gutierrez (former employee; Runner; 443 Lexington Avenue
(NY)) , Evan Milho (former employee, Server, 236 Patriot Place (MA)), Kevin O’Brien (former
employee; Cook; 111 South 17" Street (PA)), and Chuck Reynolds (current employee; Bartender
and Server; 111 South 17" Street (PA)) in advance of briefing on conditional certification.? This
proposed list of deponents represents a modest cross-section of Plaintiffs covering the three
states involved, current and former employees, and front-of-house and back-of-house employees.
We expect to be able to demonstrate by these depositions that at best these putative Plaintiffs
may have isolated individual claims against a discrete Corporate Defendant, but their claims
cannot be extrapolated to any larger group. We thank the Court for Your Honor’s attention to
this matter.

Respectfully submitted,
/s/ Scott G. Grubin

Scott G. Grubin

ce} C.K. Lee, Esq.
Anne Seelig, Esq.
Angela Kwon, Esq.
(via ECF)

Robert Rudolph, Esq.
(via email)

 

3 Accordingly, the proposed briefing schedule should begin after the passing of ninety (90) day period for the
Defendants to conduct its limited discovery as requested in this letter.
